Citation Nr: 0007628	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  93-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple physical 
disabilities due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.  His decorations include the Combat 
Infantryman Badge.  He is also entitled to wear the Army 
Occupation Ribbon for Japan.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, for additional development.  Following 
the requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
final appellate consideration.  

The veteran has been rated permanently and totally disabled 
for pension purposes since March 1972 primarily on the basis 
of diagnosed schizophrenia.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  It is not shown that the veteran has been diagnosed with 
any form of cancer, including leukemia, multiple myeloma, or 
non-Hodgkin's lymphoma.  

3.  The veteran has not cited or submitted competent 
scientific or medical evidence that any of his claimed 
physical disabilities is a radiogenic disease.  



CONCLUSIONS OF LAW

1.  The claim for service connection for multiple physical 
disabilities due to exposure to ionizing radiation is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.311 (1999).  

2.  There is no legal entitlement to presumptive service 
connection on a radiation basis for the veteran's multiple 
physical disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.309(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, the threshold issue that must be 
addressed in this case is whether the veteran has submitted a 
well-grounded claim for service connection.  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 524 U.S. 940 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
claimant further in the development of facts pertinent to the 
claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

The service medical records are negative for complaints of 
findings referable to the multiple physical disabilities for 
which the veteran now claims service connection.  These 
disabilities include a skin rash, blisters on his feet, 
kidney disability including kidney stones, a prostate 
condition, enlarged lymph nodes in the back, appendicitis, 
hernia, sinusitis, emphysema, a circulation disorder of the 
lower extremities, and a number of gastrointestinal disorders 
including gallbladder disease and removal.  

The record shows that the veteran's currently diagnosed 
physical disabilities were not present until a number of 
years following his separation from service.  His separation 
examination in September 1946 was negative for any pertinent 
complaints or findings, and the earliest evidence of any 
organic disability for which service connection is now 
claimed is not shown until May 1954.  It was then that the 
veteran was admitted to a VA hospital for a complaint of 
cramping suprapubic pain and gave a history of having been 
treated for kidney trouble with sulfa drugs a year 
previously.  The diagnosis on discharge from the hospital in 
June 1954 was bifurcation of the renal pelvis, which was felt 
to be a congenital malformation of the kidneys.  The disorder 
was not then, nor has it since been attributed to service or 
to any incident of service origin.  See Chelte v. Brown, 10 
Vet. App. 268, 271-72 (1997) (claim for service connection 
for residuals of left inguinal hernia repair not well 
grounded where there is no competent medical evidence linking 
any current postoperative residuals to a left inguinal 
herniorrhaphy in service nearly 20 years previously to repair 
an inguinal hernia that preexisted service).  

The veteran maintains, however, that his current multiple 
physical disabilities, including his kidney disability, are 
the long-term residuals of his exposure to ionizing radiation 
while performing occupation duties in Hiroshima, Japan, in 
1945 or early 1946.  On a radiation exposure examination for 
VA in May 1989, the veteran claimed that he was part of the 
occupation forces at Hiroshima.  He reported at that time 
that he was in a troop train that passed through Hiroshima 
with about a one-hour stop.  Cf. McGuire v. West, 11 Vet. 
App. 274, 280 (1998) (as a matter of law, veteran who visited 
Hiroshima or Nagasaki while on leave from duty not related to 
the occupation of either city did not participate in 
occupation of those cities as that term is defined in 
38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3)(vi)).  
As indicated above, the veteran is authorized to wear the 
Army Occupation Ribbon for Japan, although this does not 
establish that his occupation duties included duty at 
Hiroshima or Nagasaki during the period from August 6, 1945, 
to July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(ii); cf. 
38 C.F.R. § 3.311(b)(1)(i) ("the occupation of Hiroshima or 
Nagasaki, Japan from September 1945 until July 1946").  

In testimony before a hearing officer at the RO in April 
1998, the veteran indicated that he suffered from an 
unspecified form of cancer.  The Board notes that cancer is a 
considered a "radiogenic disease" under the provisions of 
38 C.F.R. § 3.311(b)(2).  In correspondence received in 
December 1998, the veteran appeared to claim that he had 
cancer of the gallbladder, which is a listed disease under 
38 C.F.R. § 3.309(d).  

The evidence of record, however, does not confirm that the 
veteran has any form of cancer.  Although the record shows 
that he had gallbladder problems resulting in removal of his 
gallbladder, cancer of the gallbladder was not confirmed on 
pathological examination of the tissue.  The impression in 
the surgical pathology report dated in February 1990 was 
gallbladder, cholecystectomy - chronic calculous 
cholecystitis, with cholesterolosis and with adenomyomatous 
hamartoma of the gallbladder fundus.  However, an 
adenomyomatous hamartoma is a benign growth.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 28, 731 (28th ed. 1994).  The 
report indicates that a hyperplastic lymph node was found in 
the region of the cystic duct and exhibited lipophagocytosis, 
but there is no indication in any of the medical reports that 
this was evidence of a malignancy.  

Indeed, despite an extensive record that includes numerous 
reports of treatment by VA and private physicians, there is 
no evidence that the veteran has, or has ever had a 
"radiogenic disease" as defined in 38 C.F.R. § 3.311(b)(2).  
Even if his presence at Hiroshima during the occupation of 
Japan is conceded under 38 C.F.R. § 3.311(a)(4)(i), the 
veteran has failed to cite or submit competent scientific or 
medical evidence that any of his claimed physical 
disabilities is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2),(4).  

The veteran testified that no physician or other medical 
professional had rendered an opinion relating the claimed 
disabilities to his military service or to his claimed 
radiation exposure in service.  He stated that no doctor had 
diagnosed any form of cancer.  He further testified that 
although not a doctor, it was his opinion that that the 
claimed disabilities must have been the result of his 
radiation exposure in service.  Although a lay person such as 
the veteran is competent under the law to describe symptoms 
that he has seen or experienced, he is not competent to 
render a diagnosis, or to offer a medical opinion attributing 
a disability to service, as this requires medical expertise.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In view of the veteran's failure to cite or submit competent 
scientific or medical evidence that any of his claimed 
physical disabilities is a radiogenic disease, his claim for 
service connection for multiple physical disabilities is not 
well grounded under the provisions of 38 C.F.R. § 3.311.  As 
this is a somewhat lesser burden than that required to well 
ground a claim for service connection under the provisions of 
38 C.F.R. § 3.303(d), it follows that any such claim is 
likewise not well grounded.  See Epps v. Gober, 126 F.3d at 
1468.  

The record shows that the veteran served in the Asiatic-
Pacific Theater of operations.  The record does not, however, 
conclusively show that the veteran's service involved 
occupation duties in Hiroshima or Nagasaki, Japan, between 
August 6, 1945, and July 1, 1946, as that term is defined in 
38 C.F.R. § 3.309(d)(3)(vi).  However, the Board need not 
make a finding in this regard because even if the veteran had 
participated in a "radiation-risk activity" under 38 C.F.R. 
§ 3.309(d), presumptive service connection on a radiation 
basis is unavailable.  This is because he does not have one 
of diseases listed in 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) as entitled to presumptive service connection on a 
radiation basis.  There is therefore no legal entitlement to 
service connection for the claimed disabilities on a 
presumptive radiation basis under controlling law.  See 
Hardin v. West, 11 Vet. App. 74, 78 (1998); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).  

The veteran's claim for service connection for multiple 
physical disabilities due to exposure to ionizing radiation 
is not cognizable under any basis in law and it must, 
accordingly, be denied.  


ORDER

Service connection for multiple physical disabilities due to 
exposure to ionizing radiation is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

